Title: To Alexander Hamilton from John Chaloner, 24 October 1783
From: Chaloner, John
To: Hamilton, Alexander


Philada Octr 24, 1783
Sir,
Mr. Maley presented me your draft amounting to One hundred twenty five dollars which I have paid him. I have not yet reced any intelligence of our friend but in daily expectation of it—the moment I receive the advice if no private opportunity offers I will dispatch an Express to you with the Intelligence. Mrs. Chaloner joins me in Compliments to you & your Laday & I remain Dear Sir Your most Obdt Servt

Mr A Hamilton

